21 F.3d 420
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Stephen VANDECASTEELE, et al., Plaintiffs, Appellants,v.Angelo R. FISICHELLA, et al., Defendants, Appellees.
No. 93-2104
United States Court of Appeals, First Circuit.
March 28, 1994

Appeal from the United States District Court for the District of Massachusetts
Stephen J. Vandecasteele on brief pro se.
Scott Harshbarger, Attorney General, and Stephen Dick, Assistant Attorney General, on Memorandum in Support of Motion for Summary Affirmance for appellees.
D.Mass.
AFFIRMED.
Before Torruella, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
After carefully reviewing the parties' briefs and the record, we affirm the judgment of the district court for essentially the reasons stated in its Memorandum of Decision, dated September 7, 1993.